Citation Nr: 0426392	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left thigh muscle injury (previously claimed as a left thigh 
tumor) and, if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar back injury (previously claimed as a back injury) and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  At that time, the RO denied the 
veteran's claims of entitlement to service connection for 
left thigh muscle and right little finger injuries, and 
declined to find that new and material evidence had been 
submitted to reopen the veteran's previously denied claim for 
service connection for a lumbar back injury.  The veteran 
submitted a notice of disagreement as the RO's determination.  

Thereafter, in an October 2002 rating decision, the RO 
granted service connection for a right little finger injury 
and awarded a compensable disability evaluation.  The RO's 
action constituted a full grant of the benefits sought as to 
the veteran's claim for service connection for a right little 
finger injury.

The Board observes that, in a December 2002 letter, the RO 
noted the veteran's request to testify at a hearing before a 
Veterans Law Judge.  However, in a December 2002 signed 
statement, he withdrew his request for a hearing.  Thus, all 
due process requirements were met regarding the veteran's 
hearing request.  

Further, in an unappealed December 1953 decision, the RO 
denied entitlement to service connection for a left thigh 
tumor.  That determination was final, and may not be reopened 
without evidence deemed to be new and material.  The current 
appeal comes before the Board from the RO rating decision of 
November 2001 which denied entitlement to service connection 
for a left thigh injury.  Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(a new etiological theory does not constitute a new claim).

While, in September 2000, the veteran filed a claim for 
service connection for a left thigh muscle injury, in April 
and August 2002 and June 2004 written statements, and in his 
November 2002 substantive appeal, the veteran repeatedly 
contended that he incurred a thigh injury in service that 
resulted in a left thigh tumor which required surgical 
excision.  See Ephraim and Ashford, supra.

The Board points out in this regard that it appears the RO 
reopened the veteran's claim for a left thigh disorder, and 
then denied it on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim regarding a left 
thigh injury ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

Finally, the Board notes that in September 2004, the veteran, 
through his accredited representative, filed a motion for 
advancement on the docket.  Under the provisions of 38 
U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003), 
appeals must be considered in docket number order, but may be 
advanced if good or sufficient cause is shown.  In September 
2004, a Deputy Vice Chairman of the Board determined that 
good or sufficient cause had been shown, and granted the 
veteran's motion to advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  A December 1953 RO decision denied entitlement to service 
connection for a back injury (now claimed as a lumbar back 
injury) and a left thigh tumor (now claimed as a left thigh 
muscle injury).


2.  The evidence added to the record since the December 1953 
RO decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for a back injury (now claimed as a lumbar back 
injury) and a left thigh tumor (now claimed as a left thigh 
muscle injury) and is so significant as to warrant 
readjudication of the merits of the claims on appeal.

3.  The competent and objective medical evidence of record 
preponderates against a finding that a back injury, now 
characterized as a lumbar back injury, was present in service 
or manifested within one year after separation, and further 
preponderates against a finding that any currently diagnosed 
chronic back pain is related to service or any incident of 
service, or to a service-connected disability.

4.  The competent and objective medical evidence of record 
preponderates against a finding that a left thigh tumor, now 
characterized as a left thigh muscle injury, was present in 
service or manifested within one year after separation, and 
further preponderates against a finding that any currently 
diagnosed left thigh muscle injury is related to service or 
any incident of service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1953 RO decision 
that denied service connection for a left thigh tumor (now 
claimed as a left thigh muscle injury) and a back injury (now 
claimed as a lumbar back injury) is new and material, and the 
claims for service connection for a lumbar back injury and a 
left thigh muscle injury are reopened.  38 U.S.C.A. §§ 5100-
5103A, 5106-7, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.102, 3.159 (2003).

2.  A left thigh muscle injury was not incurred in or 
aggravated by the veteran's period of active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


3.  A lumbar back injury was not incurred in or aggravated by 
the veteran's period of active military service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).



Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed October 2002 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Here, the Board notes that, while the veteran provided a 
signed release for receipt of medical records from Dr. 
J.R.M., for the period from 1982 to the present, that 
physician provided written statements (dated in 2000, 2003, 
and 2004) regarding the veteran's claimed disabilities and 
did not make reference to treatment records pertinent to the 
veteran's claims.  Further, in April 2002 and June 2004, the 
veteran indicated that in January 1946 he had received 
medical treatment at the VA medical facility in San 
Francisco.  However, as detailed below, in his written 
statements dated in April 2002 and November 2002, the veteran 
said that while he visited the VA facility on one day, he was 
advised to return the next day for treatment and, when he 
returned, he did not receive medical attention.  The veteran 
also requested that the RO obtain his medical records from 
the VA medical facility in Fresno, and those records are 
associated with the claims file.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in an August 1947 determination, denied the veteran's 
claim for service connection for a back injury.  However, 
shortly thereafter, in a September 1947 letter, the RO 
advised the veteran that his claim was being reviewed again 
and it had been determined necessary to defer further rating 
action pending proof of present existence and service 
connection.  

Thereafter, the RO, in a decision dated in December 1953, 
denied the veteran's claims of entitlement to service 
connection for a left thigh tumor and a back injury.  The RO 
found at that time that the evidence of record failed to show 
that either a back injury or the left thigh tumor incurred in 
service.  The veteran did not appeal the RO's decision, and 
it therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the RO's 1953 decision 
that denied service connection for left thigh tumor and back 
injury includes the veteran's service medical records.  When 
examined for entry into service, in February 1943, there were 
no musculoskeletal defects reported, and the veteran was 
found qualified for active service.  The records indicate the 
veteran was hospitalized in March 1943 for treatment of 
naspharyngitis and for mild influenza, in April 1945 for 
treatment of gonorrhea and, in June 1943, for treatment of 
mumps.  Service medical records are not referable to 
complaints or diagnosis of, or treatment for, a left thigh or 
back disorder.  When examined for discharge in January 1946, 
a left thigh or back disorder was not reported and 
musculoskeletal abnormalities were noted.

Post-service, VA hospitalized the veteran in October 1953 for 
complaints of epigastric distress.  According to the record, 
the veteran, who was 30 years old was a truck driver and, 
since 1950, noted a growing enlargement and stiffness of the 
posterior aspect of his left thigh that was currently the 
size of a honeydew melon.  It was noted that the veteran 
believed that the enlargement at the left thigh was the 
result of his occupation as an iceman.  On examination, he 
was observed to have a huge mass the size of a melon in the 
posterior aspect of his left thigh.  The mass was firm but 
not hard nor definitely cystic.  The left thigh measured 23 
inches in circumference while the right thigh measured 19 
inches in circumference.  The lower left extremity was not 
impaired.  It was thought that the veteran's left thigh mass 
was a lipoma.  The veteran as unwilling to undergo surgical 
exploration of his tumor.  A back disorder was not noted.  He 
was discharged without treatment for the left thigh mass and 
was asymptomatic.   

The December 1953 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1953 decision which was the last final adjudication 
that disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in September 2000, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in September 2000.  The evidence added to 
the record includes VA and non-VA medical records, 
examination reports and physician's statements, dated from 
1957 to 2004, and written statements from the veteran and his 
friends and family, in support of his claims.

Added to the evidence is a record of VA hospitalization 
indicating that in January 1957 the veteran underwent 
excision of a liposarcoma of the left posterior thigh.

Also added to the claims file is a medical record indicating 
that VA hospitalized the veteran from August to September 
1959 for treatment of multiple lipomas.  According to this 
record, the veteran had an area of local swelling on the 
right side of his body, a short distance above the iliac 
crest and about the size of a hen's egg.  He had another area 
of swelling on the left side, a short distance above the 
iliac crest and a third lump on the anterior aspect of the 
left thigh, that he noticed about six weeks earlier.  He had 
another lump on the outer side of the left thigh.  The lumps 
were not tender.  It was noted that the veteran felt very 
well and worked daily.  The record reflects that he was 
hospitalized in January 1957 for excision of a large 
posterior mass in the left thigh that extended from the apex 
of the popliteal triangle to the gluteal fold and extending 
to the medial and lateral aspects of the thigh.  He was seen 
regularly after the surgical removal of the tumor, which did 
not recur.  On examination, it was noted that when standing 
in the erect position, there was no listing or deformity of 
the lumbo-dorsocervical spine.  There was normal lumbar curve 
on forward bending.  Neurological examination findings were 
normal.  There was no limping on walking, and the veteran had 
a normal range of knee motion bilaterally, and no upper 
extremity disabilities.  While hospitalized, the veteran's 
multiple lipomas were excised.  When seen for follow-up in 
October 1959, the veteran's wounds were well healed and he 
was asymptomatic.




In his September 2000 claim, the veteran reported that in 
1945, while stationed in Okinawa, he sustained a left thigh 
injury when a block under a jack of a motor grader slipped 
out, and then in 1957 he had a tumor removed.  He said his 
back injury, and a concussion, occurred when a C-47 medical 
transport plane crashed on an airstrip.  While he was trying 
to open a door, there was an explosion and he was thrown to 
the ground.  The veteran said he now had arthritis in his 
back. 

Also added to the record is a December 2000 written statement 
from J.R.M., M.D., in which the doctor said that the veteran 
had been his patient since 1982.  The physician said that in 
the veteran's past medical history was information about a 
tumor (cancer) removed from the left thigh.

According to a February 2001 private orthopedic consultation 
report, prepared by M.R., M.D., the veteran was examined 
regarding his right little finger injury.  The report is not 
referable to the veteran's left thigh or back disorders.

The veteran underwent VA examination in March 2001 regarding 
his right fifth digit injury, and diagnoses included 
questionable traumatic arthritis.  Complaints and findings 
are not referable to the left thigh or lumbar spine.

In an April 2002 written statement, the veteran said that 
while he was operating a bulldozer on Yen Ton Air Field, a C 
47 aircraft crashed, burst into fire and trapped passengers.  
He attempted to open the side door but the plane blew up and 
knocked him about twenty feet.  He had a concussion and hurt 
his back, and nearly fifty soldiers died in the accident.  
The veteran further reported that while in Okinawa in 1945, 
he used a 20-ton jack to bend an axle on a motor grader 
tracker when a block slipped out from the jack and hit his 
left thigh.  The thigh became swollen and bruised and walking 
for prolonged periods caused thigh swelling.  The veteran 
said he was discharged in January 1946 and advised to go to 
Camp Beale for examination but wanted to go home.


He was then told to report to the VA medical facility in San 
Francisco, where he saw several doctors and was told to 
return the next day.  However, when he returned, there was no 
record of his being there and he was informed he had missed 
his appointment and needed to reschedule.  The veteran said 
he did not seek further treatment.  He indicated that his leg 
pain caused him to leave his job, as he was unable to carry 
ice.  The veteran further indicated that in 1953 he was 
treated at the VA medical facility in Fresno and doctors 
wanted to remove his leg at the hip, but he refused the 
treatment.  He ultimately had a large tumor with a center 
core of cancer removed from his leg.  He said he retired in 
1980 due to back and leg pain.

Written statements submitted by the veteran's brother and 
sister and two friends, and received in November 2002, are to 
the effect that the veteran injured his back attempting to 
get people out of a plane that crashed.  They said he 
indicated he injured his thigh when a block under an axle 
slipped, hit him in the left upper thigh and caused a tumor 
in his leg.

In his November 2002 substantive appeal, the veteran 
reiterated his account of how he injured his back during the 
summer of 1945 after a plane crashed and an explosion threw 
him to the ground.  He was seen by his unit doctor who 
prescribed aspirin.  During that same time, he injured his 
left thigh when he tried to straighten out an axle on a motor 
grader.  His thigh pain was so severe, he had trouble walking 
and went to the unit doctor who gave him some pain pills and 
returned him to work.  He was a heavy equipment operator and 
took the pain pills, but continued to do his job.  At Camp 
Beale, he reported his back and thigh injuries and was 
advised that treatment would require an extra week that he 
did not want to spend in service.  In January 1946, the 
veteran's wife advised him to visit the VA hospital in San 
Francisco, and a physician there told him to return the next 
day.  When he returned the next morning, he said there was no 
record of his visit and he was also told there was nothing 
that could be done for him.  Years later, he was treated at 
the VA medical facility in Fresno, where a physician advised 
that surgery be done to remove his leg at the hip, but he 
refused and ultimately had a large cancerous tumor removed.




VA medical records, dated from January 2003 to May 2004, 
reflect that, when seen in February 2003, the veteran 
complained of increased right hip pain for the past few 
years.  He also reported chronic, intermittent left thigh 
pain since surgery in 1957, with no current pain, and chronic 
back pain, which started when he was exposed to an explosion 
in service.  On examination, the veteran's spine had normal 
curvature and was nontender, with negative single-leg-raise.  
His gait and station were normal.  The assessment included a 
history of a left thigh tumor with no signs of recurrence in 
greater than 40 years, for which the examiner thought there 
was a low probability of future recurrence, and chronic back 
pain.  

In June 2003 and April 2004 written statements, Dr. J.R.M. 
said that the veteran incurred medical problems during the 
war in Okinawa that included a back injury, removal of a 
malignant tumor from the left thigh, and arthritis of the 
knee, back, and shoulder.  In 2003, Dr. J.R.M. said that the 
veteran's back and left knee complaints were "apparently 
secondary to trauma during the war".  

In June 2004 written statements, the veteran indicated his 
injuries occurred after he attempted to rescue people inside 
an airplane that crashed.

As noted above, the veteran has asserted that he has 
residuals of a lumbar back injury and left thigh disorder and 
that the disorders had their origin during his period of 
active service.  His service medical records, however, are 
entirely negative for any reference to complaints of, or 
treatment for, a left thigh or back disorder. 

The evidence received since the December 1953 RO decision 
consists of VA and non-VA private medical records, 
examination reports and physician's statements and the 
veteran's and others' written statements.  The more recent 
medical records and the veteran's statements, including Dr. 
J.R.M.'s June 2003 and April 2004 written statements, 
indicate that the veteran injured his left thigh and back in 
service and that his current left thigh and back disorder may 
have had their onset in service.  That evidence is new, and 
does bear directly on the question of whether the veteran has 
residuals of a lumbar back injury and a left thigh muscle 
injury related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disabilities and their origin, and thus does 
bear directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claims of entitlement to service 
connection for residuals of a lumbar back injury and a left 
thigh muscle injury.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claims for service connection for residuals of 
a lumbar back injury and a left thigh muscle injury on a de 
novo basis.

III.  Service Connection

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of arthritis in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S, Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a lumbar back injury.  Although the evidence 
shows that the veteran currently has arthritis of the back, 
and an unspecified "back injury" noted by Dr. J.R.M in 
April 2004, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his musculoskeletal system was normal on separation from 
service, and the first post-service evidence of record of a 
back injury is from 2003, more than fifty-five years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
arthritis of the back, or a lumbar back injury, to service or 
any incident of service has been presented.

The veteran has also contended that service connection should 
be granted for a left thigh muscle injury.  Although the 
evidence shows that he underwent surgical excision of a large 
lipoma in 1957 and multiple lipomas in 1959, no competent 
medical evidence has been submitted to show that this 
disorder is related to service or any incident thereof.  On 
the other hand, the record reflects that his musculoskeletal 
system was normal on separation from service, and that the 
first post-service evidence of record of a left thigh lipoma 
is from 1953, more than seven years after his separation from 
service.  Moreover, at that time, the veteran gave a history 
of initially noticing the lipoma in approximately 1950, more 
than four years after his discharge from service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's left thigh muscle injury (previously claimed as a 
left thigh tumor) to service or any incident of service has 
been presented.

In support of his claim, the veteran may point to Dr. 
J.R.M.'s June 2003 and April 2004 written statements to the 
effect that the veteran had a back injury (albeit, an 
unspecified injury), arthritis of the back, and removal of a 
left thigh malignant tumor related to service.  However, the 
Board does not find this opinion convincing.  While in his 
2003 written statement, Dr. M. opined that the veteran's 
current back and left thigh disorders were "apparently 
secondary to trauma during the war", there is no indication 
that the physician reviewed the veteran's service medical 
records prior to rendering this opinion.  It appears he 
obtained the veteran's service medical information solely 
from the veteran.

The law is clear that a medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In this case, there is simply no 
evidence, as intimated by Dr. J.R.M., that military activity 
led the veteran to injure his back or develop a malignant 
left thigh tumor that was removed.  See Reonal; LeShore, 
supra. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, there is simply no medical evidence, other than Dr. 
J.R.M.'s statements (rendered without review of the service 
medical records), to corroborate the veteran's assertion that 
he sustained a back or left thigh injury in service.  Nor is 
there any evidence of a left thigh injury in service that 
caused the large left thigh tumor that was surgically removed 
in 1957. 

The Board appreciates the obvious sincerity of the veteran in 
pursuing these claims. However, while the Board is 
sympathetic to the veteran, we are not permitted to reach 
medical determinations without considering objective medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker, supra, and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  In addition, while the veteran may believe that his 
left thigh muscle injury (previously claimed as a left thigh 
tumor) and a lumbar back injury are related to his period of 
active service, it is well established that, as a layperson, 
he is not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.

Accordingly, as it has not been shown that the veteran's left 
thigh muscle injury and lumbar back injury are related to 
service or any incident thereof, or to a service-connected 
disability, service connection for a left thigh muscle injury 
and a lumbar back injury must be denied.  38 U.S.C.A. §§ 
1110, 5107(b) (old and new version); 38 C.F.R. §§ 3.303, 
3.304.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left thigh muscle injury is denied.

Service connection for a lumbar back injury is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



